AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations

                                                                                                               MAR 14 2019
                                      UNITED STATES DISTRICT COUR
                                            SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA
                                                                     (For Revocation of Probation or Supervised Release)
                                 v.                                  (For Offenses Committed On or After November l, 1987)
            JOSE ANGEL ALVARADO-TORRES
                                                                        Case Number:        06CR2716-LAB

                                                                     RICHARD BOESEN, CJA
                                                                     Defendant's Attorney
REGISTRATION NO.                 94746198
o-
THE DEFENDANT:
 IZI   admitted guilt to violation of allegation(s) No.     1,2

 D     was found guilty in violation ofallegation(s) No.
                                                           ~~~~~~~~~~~~~
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                     Nature of Violation
                                      nv3, Unlawful use of a controlled substance and/or Failure to Test; VCCA (Violent Crime
               1,2                    Control Act)




 X Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      March 11. 2019



                                                                      HON. Larry ~Jan Burns
                                                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                                                                                   06CR2716-LAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:               JOSE ANGEL ALVARADO-TORRES                                                Judgment - Page 2 ofl
CASE NUMBER:             06CR2716-LAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 12 MONTHS - Credit for all time (42 days) served in official detention




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:


       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~-
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                       06CR2716-LAB
